DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the pre-appeal brief, filed September 18, 2020, with respect to the rejection(s) of claim(s) 1-8, 11-19, and 21-29 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori, Bi, and Otake. 

Allowable Subject Matter
As stated in the June 10, 2020 office action, Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Also stated in the June 10, 2020 office action, Clam 30 is allowed as it encompasses all the limitations of the previously objected to claim 20, intervening claims 18 and 19, and originally presented independent claim 12.  As stated in the previous action, while the closest related prior art, Bi, teaches the display pipeline is configured to reduce the local maximum pixel luminance value of the first cell upon entering the burn-in mode based at least in part by reducing the local maximum pixel luminance value of the first cell,  Bi does not teach “reducing the local maximum pixel luminance value of the first cell at a first rate over time and, upon 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2011/0216084 A1, hereinafter, Mori) in view of Bi et al. (US 2014/0375704 A1, hereinafter, Bi).
(Fig. 1, display device 100) comprising: 
image processing circuitry (Fig. 1, [0043], Signal processing on the input video signal is performed by each block in the signal processing integrated circuit 110) configured to:
receive image data (Fig. 1, video signal);
analyze the image data for risk of image burn-in (Fig. 3, [0050], The signal level correction unit 128 adjusts brightness of the video displayed on the panel 158 by correcting a signal level of the video signal in order to prevent the burn-in phenomenon of the image. [0080], Signal level correction unit 128 includes a risk degree calculation unit 166.  Also see Fig. 6, risk detection block 180, and fig. 8); and 
based at least in part on the analysis of the image data, reduce the risk of image burn-in based at least in part by reducing a maximum pixel luminance value in at least one of a plurality of regions of the image data ([0080-0082], The light emission amount parameter represents a degree of a burn-in risk of a pixel or a pixel group. [0081], a risk degree map stores a risk degree of burn-in for each pixel or pixel group along with the location of the pixel or pixel group.  [0093], a risk degree map stores the position of a pixel or pixel group and the corresponding risk of burn-in for that pixel or pixel group. Fig. 7B discloses reducing a maximum pixel luminance value from, for example a to a1, of a pixel or pixel group.  Said pixel or pixel group exists in a region of the display) or by reducing a dynamic range headroom of the image data, wherein reducing the maximum pixel luminance value comprises locally tone mapping the at least one of the plurality of regions, wherein locally tone mapping the at least (See fig. 7B) that maps input luminance values above a threshold luminance to reduced luminance values (See annotated Fig. 7B, X axis is a measure of input video brightness. Knee point represents threshold luminance value. Any input value above or past the knee of graph a, transitions to a1 line wherein input values are reduced to a value on the a1 line) but does not map input luminance values below the threshold luminance to reduced luminance values (As shown in annotated fig. 7B, INPUT values less than or below the threshold line at the knee are not mapped to reduced luminance values within the dotted region that falls below the threshold); and 
an electronic display configured to display the image data with the reduced risk of image burn-in ([0011], the present invention is capable of preventing the burn-in phenomenon of the image by controlling the video signal).

    PNG
    media_image1.png
    944
    886
    media_image1.png
    Greyscale

Mori teaches reducing maximum pixel luminance values of a pixel or pixel group over an entire screen hence can be interpreted as teaching reducing a local maximum pixel luminance value in at least one of a plurality of regions of the image data.  Examiner however prefers Bi for teaching this limitation as Bi explicitly discloses said limitation. 
(Fig. 17, display) comprising:
reducing a local maximum pixel luminance value in at least one of a plurality of regions of the image data value in at least one of a plurality of regions of the image data ([0083-0084], circuitry 66 may, if desired, divide pixel array 52 into multiple regions each of which may be independently monitored for static content.  If static content is present in a region, the display controller applies locally dimming display 14 in the static region or by locally reducing the peak luminance value).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that Mori’s tone map is used to when performing local dimming in certain regions of the display, as this ensures that only static regions of a display that have a high risk of burn-in damage can be dimmed while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
Regarding claim 2, Mori is not relied upon for teaching the claim limitations.  Bi teaches the image processing circuitry is configured to analyze the plurality of regions of the image data for the risk of image burn-in and reduce respective local maximum pixel luminance values of respective regions of the plurality of regions that are determined to have the risk of image burn-in ([0058], display driver circuitry 66 may analyze rectangular regions of display pixels, rows or columns of data, or image data associated with other display regions to determine whether that particular region of data in a frame is remaining static. When static image data is detected, image burn-in minimization techniques may be used to reduce display pixel currents to safe levels).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that local dimming is performed in only certain regions of the display, as this ensures that only static regions of a display that have a high risk of burn-in damage can be dimmed while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
 	Regarding claim 4, Mori is not relied upon for teaching the claim limitations.  Bi teaches the plurality of regions are non-overlapping ([0048], Burn-in minimization operations may be performed in response to detecting static content on display 14, e.g., a portion of a frame with static content.  [0083], part of the image data on array 52 may be static and part of the image data on array 52 may be dynamic.  [0084], locally dimming display 14 only occurs in the static region.  Static and dynamic regions are separate and non-overlapping).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that the plurality of regions are non-overlapping that only static regions of a display that have a high risk of burn-in damage can be dimmed while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
 	Regarding claim 5, Mori is not relied upon for teaching the claim limitations.  Bi teaches the image processing circuitry is configured to reduce the local maximum pixel luminance value ([0046] Storage and processing circuitry 28 may be used to run software on device 10.  [0047] Circuitry 28 may supply display 14 with content that is to be displayed on display 14.  [0048] Control circuitry 28 and/or display driver circuitry in display 14 may be used controlling the display of information on display 14 in a way that minimizes the effects of burn-in).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that the local maximum pixel luminance value is reduced over time using a combination of hardware and software as Bi teaches dimming can be limited to only static regions of a display that have a high risk of burn-in damage while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
	Regarding claim 7, Mori teaches the image processing circuitry is configured to reduce the local maximum pixel luminance value without reducing a local contrast of most gray levels of pixels of the image data ([0095-0096, 0106], the position of pixel or a pixel group with a peak value is determined. That pixel or group of pixels has its brightness gain resulting in a burn-in prevention effect on a pixel or a pixel group that is high in burn-in. [0011, 0013, 0126], in the case of reducing brightness of the high brightness side in order to prevent the burn-in, a reduction in contrast can be reliably prevented)
Examiner notes, Bi also teaches the image processing circuitry is configured to reduce the local maximum pixel luminance value without reducing a local contrast of most gray levels ([0048], In minimizing burn-in effects, control circuitry 28 and/or display driver circuitry in display 14 may implement brightness control functions and peak luminance control functions.  Process adjusts brightness, not contrast of gray levels. Also see fig. 14).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that the processing circuitry is configured to reduce the local maximum pixel luminance value without reducing a local contrast as Bi teaches dimming can be limited to only static regions of a display that have a high risk of burn-in damage while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
 	Regarding claim 8, Mori teaches the electronic display comprises an active area with self-emissive pixels that display the image data ([0004-0005], organic EL device in which a device itself emits light).
Examiner notes, Bi also teaches the electronic display comprises an active area with self-emissive pixels that display the image data ([0003-0004], organic light-emitting diode displays).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2011/0216084 A1, hereinafter, Mori) in view of Bi et al. (US 2014/0375704 A1, hereinafter, Bi), as applied to claim 2 above, and further in view of Namba et al. (US 2005/0212726 A1).
	Regarding claim 3, Mori and Bi are not relied upon for teaching the plurality of regions are at least partially overlapping.  
	In an analogous, Namba teaches the plurality of regions are at least partially overlapping (Fig. 19, [0254] Here, the first image block G1 has an area which mutually overlaps with the boundary image G3.  Similarly, the second image block G2 also has a portion which mutually overlaps with the boundary image G3).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori and Bi with Namba as both are directed towards methods of reducing burn-in on a display device, whereas Namba is able to specifically reduce burn-in in display boundary image boundary regions (Namba, [0277]).  


Claims 9-10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US 2014/0375704 A1, hereinafter, Bi) in view of Mori et al. (US 2011/0216084 A1, hereinafter, Mori).
Regarding claim 9, Bi teaches a method comprising: 
at a first time, displaying a first image frame on an electronic display to have a first local maximum pixel luminance value in a first region of the electronic display and a second local maximum pixel luminance value in a second region of the electronic display ([0086], During row-wise processing of the image data in a frame, the peak pixel value for that row can be computed. If static data is dim in one row, no brightness dimming or peak luminance value need be performed. However, another row may have a bright pixel which requires dimming.  Based on the teaching of [0083-0086], there exists a situation at a first time in a first image frame wherein the first row is black, and second row is black. Hence, there can be two regions, or two rows, each with their own respective first and second local maximum pixel luminance value. Note [0058] teaches the region is not limited to a row but can also be a rectangular region of a frame of data or display pixels); and
 at a second time, displaying a second image frame on the electronic display to have the first local maximum pixel luminance value in the first region of the electronic display and to have an attenuated second local maximum pixel luminance value in the second region of the electronic display, wherein the second local maximum pixel luminance value is attenuated based at least in part by locally dimming the second region (Based on the teachings of [0083-0086], there exists a situation at a second time in a second image wherein the first row remains black thereby has no attenuation, however, the second row takes on a second high brightness value in which the row will be attenuated through local dimming or reducing the peak luminance value in a static content region). 
Bi teaches locally dimming however is not relied upon for teaching tone mapping.  Hence, Bi is not relied upon for teaching the remaining claim limitations of locally tone mapping the second region comprises mapping at least a portion of gray levels in the second region to lower-level gray levels using a tone curve that maps input luminance values above a threshold luminance to reduced luminance values but does not map input luminance values below the threshold luminance to reduced luminance values.
(See annotated fig. 7 above which shows tone mapping. [0080-0082], The light emission amount parameter represents a degree of a burn-in risk of a pixel or a pixel group. [0081], a risk degree map stores a risk degree of burn-in for each pixel or pixel group along with the location of the pixel or pixel group.  [0093], a risk degree map is stored which stores the position information of the pixel or the pixel group.  Pixel group corresponds to a display region and annotated fig. 7B shows that any INPUT values above Any input value above or past the knee of graph a, transitions to a1 line wherein input values are reduced or attenuated to a value on the a1 line.  Hence, a pixel group with high input brightness value will be attenuated according to the tone map of fig. 7B), wherein 
locally tone mapping the second region comprises mapping at least a portion of gray levels in the second region to lower-level gray levels using a tone curve that maps input luminance values above a threshold luminance to reduced luminance values (See annotated Fig. 7B above, X axis is a measure of input video brightness. Knee point represents threshold luminance value. Any input value above or past the knee of graph a, transitions to a1 line wherein input values are reduced to a value on the a1 line) but does not map input luminance values below the threshold luminance to reduced luminance values (As shown in annotated fig. 7B, INPUT values less than or below the threshold line at the knee are not mapped to reduced luminance values within the dotted region that falls below the threshold).
Bi and Mori are analogous art as they both teach performing dimming or attenuating of input pixel brightness values.  The combination of Bi and Mori teaches the limitation of the  the second region based at least in part by locally tone mapping the second region as Bi teaches local dimming can be performed in a display region and Mori teaches the use of tone mapping to dim or attenuate input brightness values.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bi with Mori such that Mori’s tone map is used to when performing local dimming in certain regions of the display, such as the second region, as Mori’s tone map is capable of preventing the burn-in phenomenon of the image by controlling the video signal and obtaining an excellent video by suppressing a reduction in contrast (Mori, [0011]). 
Regarding claim 10, Bi teaches displaying the second image frame on the electronic display to have the attenuated second local maximum pixel luminance value comprises reducing the second local maximum pixel luminance value over time ([0081], Actions that may be taken to reduce the potential for burn-in include directing circuitry 100 to reduce peak luminance in the display (e.g., by selecting a gamma curve with a lowered peak luminance value), directing circuitry 100 to reduce screen brightness (e.g., by reducing a global brightness setting value), and directing timing controller 106 or other resources in display controller 92 to map data values for bright pixels (and/or other pixels) to less bright data values (e.g., using timing controller 106). Each of these steps will take some duration of time to execute and each pixel will take some duration of time to dim/reduce brightness, be it seconds/milliseconds/microseconds, hence reducing occurs over time).
(See rejection of claim 9 above wherein examiner explains at a first time in a first image frame wherein the first row is black, and second row is black, however, at a second time the first row is black while the second row takes on values of high brightness, hence the image frames are different).  

Claims 12, 14, 18-19, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2011/0216084 A1, hereinafter, Mori) in view of Bi et al. (US 2014/0375704 A1, hereinafter, Bi) and Otake (US 2019/0073558 A1).
Regarding claim 12, Mori teaches a system comprising:
an electronic display configured to display image data, wherein the electronic display comprises a plurality of self-emissive pixels ([0004-0005], organic EL device in which a device itself emits light); and 
a display pipeline communicatively coupled to the electronic display (Fig. 3 and 6 both show a display pipeline), wherein the display pipeline is configured to: 
collect image statistics of the image data (Fig. 5A & 5B); 
identify whether a first cell of a plurality of cells of the image data has an elevated likelihood of burn-in based at least in part on the image statistics, wherein the display pipeline is configured to identify whether the first cell of the image data has the elevated likelihood of burn-in based at least in part on a highest pixel luminance of a defined plurality of pixels of the first cell (Fig. 5A, 5B, and corresponding specification description discuss calculating a risk degree of burn-in for a pixel or a pixel group, including the pixels with the highest pixel luminance, wherein a pixel or pixel group is identified as having a risk of burn-in based on the luminance value of the pixel and its luminance value history which corresponds to image statistics.  [0081, 0093], a risk degree map stores the position of a pixel or pixel group and the corresponding risk of burn-in for that pixel or pixel group meaning the risk map can identify the highest pixel luminance values and their location within the display); and
in response to identifying that the first cell has the elevated likelihood of burn-in (Fig. 5A & 5B correspond to identifying that a pixel or pixel group has an elevated risk degree. Note [0086] stating fig. 5A illustrates that by detecting the light emission amount calculated by the light emission calculation unit 164 to focus on a certain pixel in the panel 158, a calculation of the risk degree is performed), reduce a local maximum pixel luminance value of the first cell to reduce a likelihood of burn- in when the image data is displayed on the electronic display (See annotated Fig. 7B above. X axis is a measure of input video brightness. Knee point represents threshold luminance value. Any input value above or past the knee of graph a, transitions to a1 line wherein input values are reduced to a value on the a1 line.  Hence, the pixel or pixel group with an elevated burn-in risk degree, which will be identified as shown by Figs. 5A & 5B, will have its brightness reduced according to fig. 7B).
Mori teaches reducing maximum pixel luminance values of a pixel or pixel group over an entire screen which can be interpreted as teaching reducing a local maximum pixel luminance value of the first cell to reduce a likelihood of burn-in when the image data is displayed on the electronic display.  Examiner however prefers Bi for teaching this limitation. 
(Fig. 17, display) configured to:
identify whether a first cell of a plurality of cells of the image data has an elevated likelihood of burn-in and in response to identifying that the first cell has the elevated likelihood of burn-in, reduce a local maximum pixel luminance value of the first cell to reduce a likelihood of burn- in when the image data is displayed on the electronic display ([0083-0084], circuitry 66 may, if desired, divide pixel array 52 into multiple regions each of which may be independently monitored for static content.  If static content is present in a region, the display controller applies locally dimming display 14 in the static region or by locally reducing the peak luminance value).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that Mori’s tone map is used to when performing local dimming in certain regions of the display, as this ensures that only static regions of a display that have a high risk of burn-in damage can be dimmed while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
Mori and Bi are not relied upon for teaching the identification is based on an average of highest pixel luminances. 
 	In an analogous art, Otake teaches a display method wherein an average of highest pixel luminances of an image block is calculated ([0040], a default number of bright pixels are selected in order from the brightest pixel value in each block, and an average value of the selected pixel values is calculated).
(Mori, [0011]). 
	Regarding claim 14, Mori is not relied upon for teaching the claim limitations. Bi teaches the display pipeline is configured to identify whether the first cell of the image data has the elevated likelihood of burn-in based at least in part on a highest pixel luminance in the first cell ([0081], Actions that may be taken to reduce the potential for burn-in include directing circuitry 100 to reduce peak luminance in the display, display controller 92 can reduce the likelihood of burn-in damage to display pixels 54 by taking steps to reduce some or all diode currents in array 52. Actions that may be taken to reduce the potential for burn-in include directing timing controller 106 or other resources in display controller 92 to map data values for bright pixels (and/or other pixels) to less bright data values (e.g., using timing controller 106).  [0083-0084], Display array may be divided into subregions wherein each of these regions are monitored for bright pixels.  If a bright pixel is detected, local reduction of the peak luminance value is performed).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that Mori’s tone map is used to when performing local dimming in certain regions of the display, as this ensures that only static regions of a (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  
Regarding claim 18, Mori teaches the display pipeline is configured to identify that the first cell of the image data has the elevated likelihood of bum-in and enter a burn-in mode when a cumulative value of a risk of cell burn-in over time exceeds a first threshold ([0087-0089, and 0092-0096], Fig. 5A & 5B).
Examiner notes Bi also teaches the display pipeline is configured to identify that the first cell of the image data has the elevated likelihood of bum-in and enter a burn-in mode when a cumulative value of a risk of cell burn-in over time exceeds a first threshold ([0058], Static data may be detected by analyzing frames of data to determine whether the entire frame is remaining static.  When static image data is detected, image burn-in minimization techniques may be used to reduce display pixel currents to safe levels.  A determination is made if a region of a certain threshold size, such as the row or column of data, a rectangular region, or an entire frame, remains static and thereby has an elevated risk of burn-in. If a risk of burn-in is detected, minimization techniques which reduce display pixel currents are implemented.  This state of reduced display currents can be considered a “mode”).
Regarding claim 19, Mori teaches the display pipeline is configured to identify that the first cell of the image data no longer has the elevated likelihood of burn-in and exit the burn-in mode when the cumulative value of the risk of cell burn-in over time falls beneath a second ([0088-0090], Fig. 5A & 5B, particularly noting discussion of Risk degree Ranks C & D).
Examiner notes Bi also teaches the display pipeline is configured to identify that the first cell of the image data no longer has the elevated likelihood of burn-in and exit the burn-in mode when the cumulative value of the risk of cell burn-in over time falls beneath a second threshold, wherein the second threshold is lower than the first threshold ([0067-0068], countdown timer sets the threshold.  Static display has the elevated likelihood of burn-in.  When a display image is static, the countdown timer keeps counting.  If dynamic content is being displayed, there is low risk of burn-in and the countdown timer is reset every count with every new image frame received on the input line.  The second threshold is one count corresponding to a new image frame.  [0069], when the amount of time specified by the timeout value in register 132 has been reached, display driver circuitry 66 can conclude that display 14 is displaying static content.  This amount of time to reach timeout corresponds to a first threshold.  This timeout time is longer than the single count, second threshold).
 	Regarding claim 21, Mori teaches the display pipeline is configured to reduce the local maximum pixel luminance value of the first cell based at least in part by locally tone mapping the first cell using a tone curve that maps input luminance values above a threshold luminance to reduced luminance values (See annotated Fig. 7B above, X axis is a measure of input video brightness. Knee point represents threshold luminance value. Any input value above or past the knee of graph a, transitions to a1 line wherein input values are reduced to a value on the a1 line) but does not map input luminance values below the threshold luminance to reduced luminance values  (As shown in annotated fig. 7B, INPUT values less than or below the threshold line at the knee are not mapped to reduced luminance values within the dotted region that falls below the threshold).
Examiner notes Bi also teaches the display pipeline is configured to reduce the local maximum pixel luminance value of the first cell based at least in part by locally tone mapping the first cell using a tone curve that maps input luminance values above a threshold luminance to reduced luminance values but does not map input luminance values below the threshold luminance to reduced luminance values ([0048], Control circuitry 28 and/or display driver circuitry in display 14 may be used controlling the display of information on display 14 in a way that minimizes the effects of burn-in.  Burn-in minimization operations may be performed in response to detecting static content on display 14 (e.g., a frame of static content, a portion of a frame with static content, a row or column of a display pixel array or a portion of a row or column of a display pixel array in display 14 that is static).  As the claim does not provide a definition for “local tone mapping” the above circuitry and process reads on this limitation.  Regarding a tone curve, see fig. 13-14).
 	Regarding claim 28, Mori is not relied upon for teaching the limitations. Bi teaches the display pipeline is configured to: 
at a first time, based on the image data, output a same image frame to the electronic display ([0067], Control circuitry 98 may detect static content in the image data being provided on path 68.  [0070] Timing controller 106 may display data on display pixels 54 of array 52 by providing data to source drivers 104 via path 136. Static content is displayed beginning at a first time) to have a second local maximum pixel luminance value in a first ([0083-0084], a display can be divided into a plurality of subregions wherein each region is monitored for bright pixels.  The determination of a bright pixel requires a threshold and continued monitoring of all the pixel luminance values within each region.  A plurality of subregions thereby teaches first and second regions.  Monitoring for bright pixels in each region teaches the presence of a local maximum pixel luminance value in each region, particularly when the presence of a bright pixel with burn-in potential is detected); and
at a second time ([0068], If display 14 is displaying static content such as a static array of menu options or selectable icons, no updated frames of data will be supplied to display controller 66 on path 68.  [0078-0079], static image is displayed while timer counts down.  In other words, the same image frame is being displayed for a period of time or at a second time), output the same image frame to the electronic display to have the second local maximum pixel luminance value in the first region of the electronic display and to have the reduced local maximum pixel luminance value in the second region of the electronic display, thereby reducing a risk of image burn-in in the second region of the electronic display ([0080-0081], circuitry 66 (e.g., display controller 92) may evaluate the static frame data to determine whether the data contains bright pixels (i.e., bright data).  Display controller 92 can reduce the likelihood of burn-in damage to display pixels 54 by taking steps to reduce some or all diode currents in array 52.  Note the statement of reducing currents in “some” pixels.  A region can be defined as any single pixel whose current is being limited to reduce the potential for burn-in.  However, [0083-0084] actually disclose the pixel array being divided into subregions wherein any region with detected static content can be locally dimmed or have its peak luminance reduced.  A region with a detected bright pixel will have its peak luminance value reduced or attenuated thereby teaching a second region with an attenuated local maximum pixel luminance.  A region with no detected bright pixel will not experience any reduction in peak luminance thereby teaching a first region with the same maintained maximum pixel value).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori with Bi such that the local maximum pixel luminance value is reduced over time using a combination of hardware and software as Bi teaches dimming can be limited to only static regions of a display that have a high risk of burn-in damage while other regions maintain their commanded and desired brightness (Bi, [0083-0084]).  This results in the best picture quality balanced with minimal risk of burn-in.  

Claims 12, 14, 18-19, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2011/0216084 A1, hereinafter, Mori) in view of Bi et al. (US 2014/0375704 A1, hereinafter, Bi) and Otake (US 2019/0073558 A1), as applied to claim 12 above, and further in view of Namba et al. (US 2005/0212726 A1).
	Regarding claim 13, Mori teaches the display pipeline is configured to collect the image statistics of the image data by computing respective local histories of luminance values of pixels in respective cells of the image data (Fig. 5A & 5B).
  	Mori, Bi, and Otake do not explicitly state a histogram is used. 
(Fig. 1, [0098, 0102-0103 burn-in reduction unit/device 10 comprises a histogram detector (luminance level distribution detecting means) 1 for detecting a statistical distribution as a histogram representation with respect to luminance levels of pixels with respect to luminance levels (hereinafter referred to as the "luminance level distribution") of pixels included in an image based on the input image signal).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori, Bi, and Otake with Namba as both are directed towards methods of reducing burn-in on a display device, whereas Namba is able to specifically reduce burn-in in display boundary image boundary regions (Namba, [0277]).  
 	Regarding claim 16, Mori, Bi, and Otake are not relied upon for teaching the display pipeline is configured to identify whether the first cell of the image data has the elevated likelihood of burn-in based at least in part by temporally filtering a cell risk value computed based at least in part on the image statistics.
	Namba teaches the display pipeline is configured to identify whether the first cell of the image data has the elevated likelihood of burn-in based at least in part by temporally filtering a cell risk value computed based at least in part on the image statistics (Fig. 1, 10, or 19, [0134], The microcomputer 4 determines that the screen burn-in is likely to occur when a state satisfying the foregoing condition D or E continues at least for a predetermined time period a (for example, 30 seconds or one minute) in total, and then transfers control data to the luminance corrector 2 to allow the luminance corrector 2 to perform a correcting operation for the luminance level. Temporal filtering performed by luminance corrector which performs a luminance level correcting operation when it determines that the burn-in is likely to occur).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mori, Bi, and Otake with Namba as both are directed towards methods of reducing burn-in on a display device, whereas Namba is able to specifically reduce burn-in in display boundary image boundary regions (Namba, [0277]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2011/0216084 A1, hereinafter, Mori) in view of Bi et al. (US 2014/0375704 A1, hereinafter, Bi), Otake (US 2019/0073558 A1) and Namba et al. (US 2005/0212726 A1), as applied to claim 16 above, and further in view of Neal (US 2012/0274669 A1).
Regarding claim 17, Mori teaches the display pipeline is configured to identify whether the first cell of the image data has the elevated likelihood of burn-in as stated in the claim 12 rejection above, however, is not relied upon for teaching the use of temporally filtering or accumulating, or both, the cell risk value using an infinite impulse response filter.
	Neal teaches a display device that makes use of temporal filtering using an infinite impulse response filter ([0070], a measure of brightness for a zone can be calculated separately in the horizontal and vertical direction. In a horizontal direction, the pixel data can be IIR (Infinite Impulse Response) filtered on a line-by-line basis).
	As stated in the claim 16 rejection above, Namba teaches a temporal filtering component. It would have been obvious to one skilled in the art, at the time of the invention, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622